Exhibit 10.22 Separation Agreement This Separation Agreement (the “Agreement”) is made and entered into this 8th day of February, 2008 by and between Petroleum Development Corporation, a Nevada Corporation (the “Company”), and Thomas E. Riley (the “Employee”) (collectively, the “Parties”). WHEREAS, the Parties acknowledge that on December 20, 2007 the Board of Directors of the Company (the “Board”) selected a successor for Steven R. Williams upon his retirement as Chief Executive Officer and authorized the successor to determine what changes he wanted to make to the executive leadership team of the Company. WHEREAS, after further evaluation of these changes, the Company has determined that the Employee would best serve the Company in the role of Executive Vice President; WHEREAS, the Parties acknowledge that the Employee does not wish to serve in the capacity of Executive Vice President of the Company; WHEREAS, Employee desires to terminate his employment with the Company pursuant to the “Good Reason” provisions of his Employment Agreement and has given written notice of his intention to terminate his employment with the Company unless he continues in the capacity of President of the Company; WHEREAS, the Company has advised the Employee that it does not intend to reconsider the actions taken with respect to Employee; WHEREAS, the Parties desire to entire into a definitive agreement to set forth the terms of Employee’s separation from the Company; NOW THEREFORE, in consideration of the premises and mutual covenants and obligations set forth herein and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged and accepted, the parties hereto, intending to be legally bound, agree as follows: 1. Termination Date. Employee resigns his employment and his position as President and as a member of the Board effective as of March 9, 2008 (the “Termination Date”). The Parties acknowledge that his resignation is due to “Good Reason” as defined under his Employment Agreement. 2.Nondisparagement.
